Citation Nr: 0300453	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  93-24 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder, including as due to the veteran's 
service-connected post-traumatic organic mental 
disorder.

2. Entitlement to service connection for torticollis, 
including as due to the veteran's service-connected 
post-traumatic organic mental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from September 
1976 to January 1979.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from September 1993 and March 2002 
rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Boston, Massachusetts and 
Phoenix, Arizona, respectively.

The veteran was scheduled for a Board hearing in 
Washington, D.C., in October 2002 but, in September 2002 
written statement, canceled the hearing.  He said his 
health precluded him from traveling comfortably at that 
time and he did not request that the hearing be 
rescheduled.  Thus, the Board believes all due process 
requirements were met with regard to his hearing request.


FINDINGS OF FACT

1. The competent and probative medical evidence of record 
demonstrates that a chronic psychiatric disorder was not 
present in service, and the evidence preponderates 
against a finding that any currently diagnosed post-
traumatic stress disorder is related to service or any 
incident of service, including a service-connected 
disability.

2. The competent and probative medical evidence of record 
demonstrates that the veteran's claimed torticollis was 
not incurred in or aggravated by service, and is not 
etiologically associated with his military service or 
with his service-connected post-traumatic organic mental 
disorder.


CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred in or 
aggravated by service, and no current psychiatric 
disorder is proximately due to or the result of service-
connected disease or injury.  38 U.S.C.A. §§ 1131, 5100-
5103A, 5106, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2002).

2. Torticollis was not incurred in or aggravated by 
service, and no current torticollis is proximately due 
to or the result of service-connected disease or injury.  
38 U.S.C.A. §§ 1131, 5100-5103A, 5106,5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Upon examination for entrance into service in April 1976, 
a psychiatric abnormality was not reported, and the 
veteran was found qualified for active service.  The 
service medical records reflect that the veteran was 
severely injured in an August 1978 motor vehicle accident 
in which the driver was killed.  He was in a deep coma for 
six weeks, initially in a civilian hospital, and then 
transferred to Walter Reed Army Hospital in Washington, 
D.C.  The diagnoses at that time were head injury with 
cerebral contusions, severe, secondary to motor vehicle 
accident, and encephalopathy, severe, secondary to the 
first diagnosis and manifested by altered level of 
consciousness and severe spasticity.  Right lung 
pneumonia, resolved, was also diagnosed.  

In October 1978, when he was out of his coma for one week, 
the veteran was transferred to the Brockton VA Hospital in 
Boston, Massachusetts, where he stayed until his January 
1979 discharge from active service.  According to the VA 
discharge summary, a November 1978 neuropsychological 
evaluation found severe impairment of cognitive 
functioning, predominantly in, but not limited to, the 
nonverbal area.  Old learning was relatively intact, but 
new learning was substantially impaired at the present 
time.  Substantial further recovery of intellectual 
functioning was expected.

Post service, in April 1979, the RO granted service 
connection for non-psychotic organic brain syndrome with 
brain trauma.  The veteran's service-connected post-
traumatic organic mental disorder is currently evaluated 
as 100 percent disabling, effective since December 1994.

VA and non-VA medical records and examination reports, 
dated from 1979 to 2002, are associated with the claims 
file and indicate that the veteran has made steady 
neurological improvement.  The VA medical records reflect 
that the veteran has been variously diagnosed with organic 
personality syndrome, organic brain syndrome, organic 
personality traits, and PTSD.

A November 1979 VA neuropsychiatric examination report 
indicates that the veteran was concerned about not making 
a full recovery.  On examination, he was not truly 
depressed; he was slow in his thinking.  He was oriented, 
and showed no gross memory defects other than the 
retrograde amnesia of the week prior to the accident.  
There were no abnormal mental trends.

When seen by a VA neurologist in August 1980, the clinical 
impression was post head trauma with excellent recovery.

An August 1981 VA psychiatric examination report reflects 
the veteran's complaints of occasional irritability, 
depressed moods, and shakiness.  On examination, he was 
relevant, coherent, and articulate.  He described organic 
dementia with memory impairment after the trauma, which 
had gradually improved.  The veteran responded to 
questions in a slow and deliberate manner.  He was 
oriented and his memory, overall, was intact.  His affect 
was normal and there was no evidence of psychosis.  The 
diagnosis was nonpsychotic organic brain syndrome 
secondary to brain trauma, moderate and improving.  The VA 
examiner commented that the veteran appeared to have made 
a remarkable improvement in his condition.  The veteran 
made a determined effort to attend college and maintained 
good grades, and to improve his physical condition through 
weight lifting and physical exercise.  He worked in the 
summer, drove a car, had friends, and socialized.

In November 1981, the veteran underwent VA neurological 
examination.  The examination report indicates that his 
gait and balance were normal. There were no abnormal 
reflexes, and the veteran had mobility and strength in all 
four extremities.  Proprioception and vibratory sensation 
were normal.  The diagnosis was nonpsychotic organic brain 
syndrome - post-traumatic.  An electroencephalogram (EEG) 
performed in December 1981 was normal.  

The veteran underwent VA psychiatric examination in 
October 1982.  According to the examination report, he 
felt unhappy due to lack of muscle control, and had 
concentration and occasional short-term memory difficulty.  
On examination, the veteran was depressed and unhappy over 
his physical condition.  The diagnoses were nonpsychotic 
organic brain syndrome secondary to brain trauma, mild, 
and adjustment disorder with depressed mood.  The examiner 
commented that the veteran's symptoms of occasional memory 
difficulty for recent events, episodes of estrangement, 
and occasional difficulty concentrating were indicative of 
organic brain syndrome.  

A lengthy January 1985 VA neuropsychological evaluation 
report indicates that the veteran had apparently last been 
evaluated in October 1978, and had graduated from college 
since then.  He was non-psychotic, and had organic brain 
syndrome.  Upon review of the test results and clinical 
findings, the VA specialist noted "striking" deficits in 
the area of emotion and control and appropriate social 
behavior.  Comparison with the 1978 evaluation showed that 
the veteran had made significant gains in nonverbal 
reasoning and memory functioning.

The veteran underwent VA psychiatric examination in 
February 1986.  According to the examination report, he 
experienced extreme emotional lability, difficulty with 
memory and intellectual problem solving, and with 
maintaining relationships.  On examination, his behavior 
was abnormal for his intensity and guardedness.  His 
speech was normal, his affect was labile, and he described 
his mood as sad and frustrated.  He denied psychotic 
symptoms.  The diagnosis was organic brain syndrome 
secondary to head trauma, with emotional and intellectual 
deficiencies.

VA hospitalized the veteran from March to April 1986 with 
a diagnosis of organic brain syndrome and adjustment 
disorder with mixed emotional features.  According to the 
discharge summary that recounted the veteran's complicated 
medical history, when examined at admission, it was noted 
that the veteran had made a very good neurological 
recovery.  Mental status examination revealed that he was 
alert, spoke in a halting fashion, and was spontaneous but 
demonstrated a lack of social tact.  His mood was quite 
labile at times and intermittent depressive undertones 
were noted on admission.  His insight and judgment were 
impaired.  Discharge diagnoses at Axis I were organic 
personality syndrome and organic brain syndrome, mixed, 
and the Axis II diagnosis was organic personality traits.

A September 1987 VA mental hygiene clinic (MHC) progress 
note indicates that a psychiatric examiner diagnosed 
organic personality syndrome and organic brain syndrome 
(mixed).  A November 1987 record reflects a change in 
diagnosis.  At Axis I, the diagnoses were organic 
personality syndrome and organic brain syndrome, mixed 
and, at Axis II, organic personality traits were 
diagnosed.

The veteran underwent a VA EEG study in May 1988.  The 
record reflects a normal EEG study. 

A July 1988 VA psychiatric examination report includes a 
neurological diagnosis of post-traumatic encephalopathy of 
severe degree with inability to sequence and inability to 
perform in the structured environment of the work place.  
The psychiatric diagnosis was organic brain syndrome.  It 
was noted that the veteran was not psychotic but showed 
considerable impairment.  Part of his difficulty was 
emotional lability.  The VA examiner commented that it was 
difficult to assess whether the veteran would respond to 
rehabilitation efforts, but it would seem likely.  

In a May 1989 statement, the veteran's VA treating 
neurologist diagnosed traumatic encephalopathy that was 
mixed and non-progressive.  The VA neurologist said the 
veteran was fully recovered from the initial accident and 
at a stable neurologic condition.

During 1990 and 1991, VA medical records indicate that the 
veteran was treated for organic brain syndrome and PTSD.  
A Center for Problem Drinking Discharge or Transfer Note 
indicates that the veteran was seen weekly for "OBS & PTSD 
(Borderline features)" and was last seen in April 1991 
when he complained of depression.  The veteran presented 
with a plea for help but was resistant to interventions, 
frequently canceled appointments, and ultimately 
terminated therapy.

A September 1991 VA outpatient neurology record indicates 
that the veteran suffered from residual chronic headaches, 
diplopia, and gait ataxia.  According to the record, in 
July 1991 the veteran was pushed at work by a co-worker.  
The incident upset the veteran, and he lost two weeks of 
subsequent work.  The assessment included exacerbation of 
tension-like headaches, probably secondary to job stress.  

A July 1992 VA Report of Psychological Assessment reflects 
that the veteran did not recall his August 1978 automobile 
accident and identified his recuperative period as his 
traumatic stressor.  It was noted that the veteran's 
symptomatology was consistent with the effects of both an 
organic personality disorder and PTSD.  The Axis I 
diagnoses were organic personality disorder and a need to 
"rule out" PTSD.

In September 1992, the RO received the veteran's claim of 
entitlement to service connection for PTSD secondary to 
his service-connected organic brain syndrome.

In a December 1992 statement, a VA staff psychiatrist said 
the veteran had been seen the previous day after having 
left work due to an exacerbation of PTSD.  

In another letter dated December 1992, L.H.M., M.D., a 
psychiatrist, said he had evaluated the veteran that month 
after referral for an interpersonal problem with his 
Postal Service supervisor.  The veteran believed that 
since his accident he had suffered a variety of cognitive 
and psychological programs, so he felt depressed and 
suicidal daily and had intrusive thoughts of hurting 
himself and others.  The veteran also had physical 
deficits including weakness, double vision, and headaches.  
He felt each day was a struggle and was quite dissatisfied 
with his life.  Diagnostically, the veteran presented with 
symptoms of PTSD as well as an organic mood disorder.  It 
was noted that the veteran presented with cognitive 
decline, as well as acute and chronic depression from 
which he received no relief.  There were intense headaches 
and intrusive thoughts much of the time with elements of a 
passive-aggressive personality disorder.

At his March 1994 personal hearing at the RO, the veteran 
testified that he suffered severe trauma from the August 
1978 accident, was treated for symptoms of PTSD, and was 
told he had PTSD.  The veteran could not recall the events 
leading to the original accident because he had been 
asleep at the time it occurred.  He said he had severe 
depression and trouble concentrating and sleeping.  He 
said PTSD had first been diagnosed in approximately August 
1992.

In a lengthy August 1994 letter, Dr. M. said he first 
evaluated the veteran in December 1992, and diagnosed PTSD 
and organic mood disorder.  The initial evaluation noted 
cognitive decline, acute and chronic depression, and 
elements of passive-aggressive personality disorder.  
Since the initial visit, Dr. M. said the veteran had 
received VA and private psychiatric treatment, and Prozac 
had been prescribed.  Upon examination, Dr. M. said that, 
diagnostically, the veteran continued to present with 
symptoms of an organic mood disorder as well as a history 
of PTSD and some subtle elements of a passive-aggressive 
personality disorder.

The veteran underwent VA psychiatric examination in March 
1995.  According to the examination report, he was 
bothered by symptoms related to his head injury and 
subsequent depression.  He had headaches, nausea, and 
stress.  On examination, the veteran was depressed and had 
concentration difficulties.  There was no evidence of 
major psychosis.  The diagnosis was organic mental 
disorder with depressed mood.

In a July 1995 record completed in conjunction with a 
Federal government disability retirement claim, the 
veteran said he was always tired, that his personality 
disorder antagonized supervisors and co-workers, and that 
he was frequently depressed and suffered mental and 
physical problems.  The veteran said his symptoms had 
resulted from his 1978 head injury.

In an August 1995 letter to U.S. Office of Personnel 
Management (OPM), R.P.Z., M.D., said the veteran carried 
psychiatric and organic diagnoses.  Dr. Z. said there was 
always been some difficulty in distinguishing the 
veteran's organic post-traumatic stress disorder from the 
psychiatric disability.  The physician recommended that 
the veteran's disability retirement be approved. 

Further, in an August 1995 statement, P.R., M.D., a 
psychiatrist, said he had cared for the veteran since May 
1994.  In Dr. R.'s opinion, the veteran met the DSM-IV 
(American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (1994)) 
criteria for the diagnosis of personality change due to 
head injury, combined-type, with features of the paranoid, 
aggressive, and labile types that is not uncommon in 
persons who have experienced severe head injury.  The 
psychiatrist said the veteran's condition was static, 
unimproved, and totally disabled the veteran from 
functioning at work, as he lacked the ability to manage 
interpersonal tensions, anger, and conflict that 
inevitably arise in the workplace.  In September 1995, the 
doctor diagnosed a personality change due to head injury, 
combined type, and indicated that the veteran's mental 
status was labile, intermittently inappropriate, and 
irritable, with no real awareness of his role in problems.

According to an October 1995 OPM "Additional Information 
for Psychiatric Disorders" record, the veteran's DSM-IV 
criteria included emotional lability, ideas of reference, 
impulsivity, irritability, inability to work with 
authority, and depression of mood.  It was noted that 
neurological findings were detailed in an August 1991 
record and April 1990 CT (computed tomography) brain scan, 
with diffuse atrophy diagnosed by a neurologist as status 
post serious brain trauma with residual chronic brain 
syndrome.  Central nervous system and personality changes 
were noted.  The veteran was not in psychotherapy; he had 
been hospitalized by VA for depression in the past, and 
medications relieved his depression and irritability.

In October 1995, the Social Security Administration (SSA) 
found that the veteran was totally disabled since January 
1995 due to organic mental disorder.  In a November 1995 
letter, OPM advised the veteran that his application for 
disability retirement had been approved.  Records reviewed 
in conjunction with these decisions included VA records, 
many duplicative of those noted above, that reflect 
diagnoses of organic personality syndrome, PTSD, and 
organic brain syndrome.

VA outpatient neurology clinic records dated in 1997 
reflect that the veteran was seen for treatment of post-
traumatic cervical dystonia (torticollis).  According to a 
May 1997 entry, the veteran was last seen in September 
1996 for torticollis following treatment with Prozac.  An 
October 1997 entry indicates that, in August and September 
1997, the veteran received Botox treatments for his 
torticollis and reported good improvement.  Further, the 
record indicates that the veteran had cervical dystonia, 
present since a motor vehicle accident 15 years earlier.  
The clinical impression was post-traumatic cervical 
dystonia (torticollis), successfully treated with Botox.  

The veteran underwent VA examination for PTSD in April 
1999.  According to the examination report, the examiner 
reviewed the veteran's medical records.  It was noted that 
the veteran had a history of neurological problems since 
1980, when he was diagnosed with nonpsychotic organic 
brain syndrome.  It was further noted that a July 1988 VA 
examination had diagnosed organic brain syndrome and, in 
March 1995, he was diagnosed with organic mental disorder 
with depressed mood.  It was noted that the veteran was 
not entirely sure why he was seeing a psychiatrist because 
his problem was "really neurologically based".  The 
veteran reported that his accident-related brain injury 
and his torticollis caused many problems, including 
chronic pain, since his discharge from service.  The 
veteran was very irritable, had violent thoughts about 
things even with the slightest irritation, and had a bad 
case of "road rage."  He denied suicidal thoughts, and 
said he would not be depressed and irritable if not for 
the pain.  He reported being married for five years, and 
said he loved his wife.  He stated he was unable to work 
due to chronic pain.  

Upon clinical evaluation, the veteran walked with his neck 
tilted to one side, and wore a leg brace.  His behavior 
was quite tense; he was provocative and knew he had an 
abrasive personality, for which he apologized early on.  
His speech was pressured, his mood was irritable, and his 
affect was commensurate with his mood.  There were no 
indications of depersonalization or derealization, no 
hallucinations and no illusions.  His thought process was 
goal-directed.  There were no obsessions.  He was 
preoccupied with his chronic pain.  There were no 
delusions, and the veteran had both suicidal and homicidal 
ideation but said he would never act on it.  He was 
oriented.  At Axis I, the diagnosis was mental disorder, 
not otherwise specified, due to chronic pain from brain 
injury and torticollis.  The VA examiner commented that 
the veteran had suffered for some time from his organic 
brain syndrome problem, and that the torticollis "goes 
along with that."  In the VA examiner's opinion, the 
veteran did not meet the diagnostic criteria for PTSD.

An April 2000 VA record indicates that the veteran was 
seen at the VA Medical Center in Tucson, Arizona, to 
establish care after relocating from Vermont.  The 
assessment included organic brain syndrome, chronic 
cervical torticollis/retrocollis and "Depression/PTSD" for 
which the veteran wanted to see a counselor.  He had no 
suicidal or homicidal ideation at that time.

A May 2000 VA outpatient record reflects that the veteran 
underwent screening for admission into the PTSD clinic.  
It was noted that he had enlisted into service with 
ambitions of being a hero, went through basic training and 
Special Forces training, and hoped to be a military 
leader.  He indicated he was seriously injured in a motor 
vehicle accident in which he was asleep on the back seat 
and his friend drove the veteran's car.  The friend was 
killed and the veteran seriously injured.  The veteran was 
not awake at the time of the accident, and did not 
remember it.  He was told of it after waking up in the 
hospital.  The veteran reported thinking of his friend 
often and felt responsible for the accident.  He said he 
had gone through several rehabilitation programs, earned a 
college degree, and married.  He reported having been 
hospitalized for depression for a month in the 1990's and 
described chronic, occasionally excruciating neck pain.  
His muscle convulsions were observable during the 
interview.  The veteran described his extreme frustration 
with his life since his accident, and expressed feelings 
of uselessness.  

Further, upon examination, the examiner noted the 
veteran's unresolved grief over the death of his friend 
who had driven the vehicle in which the veteran was 
injured.  Since the accident, the veteran had struggled 
with rehabilitation and chronic pain, and had been unable 
to work.  He said he had experienced much frustration and 
anger, and had been hospitalized for depression, but said 
he did not currently feel depressed.  He had a supportive 
wife and described a positive relationship with her that 
gave purpose to his life.  It was noted that the veteran 
could benefit from supportive psychotherapy in helping him 
to cope with the adversity he faced daily.  According to 
the VA record, as the veteran's "trauma was physical, 
rather than psychological, and as he was not awake during 
accident, and therefore does not remember it, his 
situation is, almost by definition, not Posttraumatic 
Stress Disorder, as he does not have symptoms of re-
experiencing, avoidance/numbing, and hyperarousal symptoms 
characteristic of this particular kind of anxiety 
disorder."  It was noted that the examiner attempted to 
convey this concept to the veteran, that is, the 
difference between PTSD and the veteran's situation coping 
with his conditions and his unresolved grief regarding he 
death of his friend.  The examiner concluded that the 
criteria for a diagnosis of PTSD were not met, and the 
veteran was referred to the MHC clinic.

A May 2000 VA psychology consultation note indicates that 
the veteran complained of pain from consistent torticollis 
that affected the muscles of his face, left neck and 
shoulder, and upper back.  It was noted that variation of 
pain was directly tied to the frequency and intensity of 
muscle contractions, which were affected by sitting up, 
mental concentration, and physical activity.  He reviewed 
his emotional distress and history since his accident, 
emphasizing his sense of loss due to the loss of function.  
He acknowledged a profound sense of loss of the life he 
had expected, and depression and frustration with various 
attempts to provide care and compensation since his 
accident.  The veteran acknowledged suicidal ideations, 
but denied intent.  He was oriented to pain management, 
and hypnosis training was suggested but declined.  The 
veteran's behavior was remarkable for tangential speech 
and affective disinhibition.  It was noted that he made a 
significant effort to interact with the interviewer in a 
straightforward, productive manner.  The assessment was 
behavior consistent with altered cognitive-affective 
function and appropriate reaction to significant loss.  
The veteran was not considered to be a good candidate for 
pain management, as he was not interested in the only 
appropriate approach.  

In June 2000, the veteran submitted a claim for service 
connection for torticollis, claimed as secondary to his 
service-connected head injury.

In a September 2000 letter, the veteran's VA physician 
indicated that he treated the veteran since April 2000 and 
that the veteran's chronic medical problems included 
organic brain syndrome, depression, and PTSD.

The veteran underwent VA neurologic examination in April 
2002.  According to the examination report, the VA 
examiner reviewed the veteran's medical records.  The 
veteran's history of serious injury followed by coma, with 
a tracheostomy and gastrostomy tube, was noted.  It was 
further noted that the veteran had made a gradual 
recovery, first being able to move his right side better 
than his left, and eventually being able to speak with 
mild dysarthria.  The report indicates that a note in the 
chart indicates that a CT scan of the veteran's brain, 
probably performed in the 1980's or 1990's, showed 
cerebellar and cerebral atrophy and was otherwise 
nonspecific.  The examiner commented that the veteran 
likely had a history of heavy drinking prior to his head 
injury.  

The veteran reported that after his head injury he was 
unable to hold any job due to difficulty getting along 
with coworkers, as documented in the record.  He did not 
have a documented seizure disorder, had chronic pain from 
what he called tension headaches centered in his neck, and 
suffered from what he called torticollis and retrocollis.  
He said that his treatment had included unsuccessful use 
of many medicines, and that he had received two Botox 
injections that were unsuccessful.  The examiner noted 
that it was documented that, in 1997, the veteran had 
undergone Botox injection that he felt was helpful and, in 
fact, returned for it a second time but then did not 
continue the treatment.  It was further noted that the 
record demonstrates that the veteran had torticollis to 
the right and currently stated that his problem was to the 
back and somewhat to the left.  The veteran said he had 
seen a neurologist in Tucson, and an osteopath, and had a 
magnetic resonance image (MRI) that he was told was 
"pretty normal" except for his cerebellum.  It was noted 
that he was currently disabled due to organic brain 
syndrome, but had completed his college degree in 
agricultural sciences and had undergone numerous 
psychological and psychiatric evaluations.

As to the torticollis, the VA examiner asked the veteran 
whether he had self identified "tricks" that relieved it, 
as was often seen in patients with torticollis, but the 
veteran could not report any such methods.  The examiner 
also asked the veteran if he had the problem in sleep, 
since it was noted that it generally disappeared in sleep; 
the veteran reported that he got a lot of "spasms" at 
night.  The VA examiner noted that the veteran's medical 
records indicated that, from 1997 to 1998 in Boston, the 
veteran's torticollis was felt to be induced by Prozac.  
The examiner commented that the veteran's severe head 
injury was in 1978, but the specialist did not find 
documentation of torticollis until many years later.

On examination, the veteran was talkative and cooperative.  
He was alert and oriented, and a little disinhibited.  He 
had frequent dystonic movements of the retrocollis and 
levocollis, and other movements such as frequent facial 
grimaces, as well as retro spasm type movements.  There 
were no other dystonic movements of the hands or other 
limbs.  Neurologic examination findings were otherwise 
essentially normal.  As to whether the veteran's 
torticollis was the result of his brain injury, the VA 
neurologist said that - 

this is going to be very difficult to prove in 
that for one thing the torticollis seemed to 
appear quite a number of years later as far as 
I can see in the patient's medical record and 
I would have expected that much closer to the 
time of recovery from the injury.  In 
addition, torticollis on the basis of trauma 
would be difficult probably to demonstrate.  
There is no known neuroradiologic correlate 
proven for this type of disorder.  In other 
words, even if the MRI had an abnormality, it 
would be difficult to relate it to a condition 
of torticollis.  I also think it would be 
somewhat unusual for the [veteran] to have 
torticollis as a result of his brain injury in 
isolation without other current findings 
indicative of brain damage.  In addition, 
finally, it is somewhat unusual or atypical 
not to get a response from Botox although this 
is controversial in the patient's record as he 
states it did not help but the neurology notes 
in the chart state it did help for a while. 

The VA neurologist said that his "estimation here is 
speculative because indeed [the veteran] had a very severe 
traumatic brain injury according to the chart but 
torticollis is commonly an idiopathic condition.  I would 
have to say that the time lapse between the brain injury 
and the appearance of torticollis makes it less likely 
that this torticollis [is] traumatic in origin.  More 
commonly, traumatic brain injury would give other movement 
disorders as well, perhaps such as coria or 
choreoathetosis instead of such a focal disorder as 
torticollis."  

II.  Analysis

A.  Preliminary Matters - Veterans Claims Assistance Act

The appellant has requested service connection PTSD and 
torticollis.  Before addressing these issues, the Board 
notes that, during the course of this claim and appeal, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West Supp. 2002)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board 
to consider the matters on appeal in light of the VCAA 
sections codified at sections 5102, 5103 and 5103A is not 
required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended 
effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify 
claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  For the reasons discussed below, the Board 
finds that the requirements of the VCAA and the 
implementing regulations, to the extent they are 
applicable have been satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain 
a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Besides the 
extensive history of medical care and examinations over 
the past two decades, discussed above, the recent VA 
examinations obtained in April 1999 and January 2002 
fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement 
of the case (SOC), and supplemental statements of the case 
(SSOCs), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), 
infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). 
Further, in a September 2001 letter, the RO advised the 
veteran of the Veterans Claims Assistance Act and the new 
duty-to-assist regulations.  A copy of that letter was 
also sent to the veteran's accredited service 
representative.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (noting that VA must communicate with claimants 
as to the evidentiary development requirements of the 
VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that 
any additional information or evidence is needed to 
substantiate his claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C. § 5103).  
Likewise, it appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make 
a decision on the claim.  VCAA § 3(a) (codified at 38 
U.S.C. 5103A(d)).  The VA medical examinations obtained in 
April 1991 and January 2002 that are described above 
satisfied this obligation.  Thus, the Board is satisfied 
that all relevant facts have been properly and 
sufficiently developed, and that the appellant will not be 
prejudiced by our proceeding to a decision on the basis of 
the evidence currently of record regarding his claims for 
service connection for PTSD and torticollis.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification 
and development actions required by the new legislation 
appear to have been completed to the extent necessary 
under the circumstances.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his 
claims, under both former law and the new VCAA, to the 
extent it is applicable.  The Board, therefore, finds that 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court 
has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc); see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 
(codified as amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that a veteran 
need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert.

B.  Discussion

According to 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for 
disability resulting from personal injury or disease 
incurred in or aggravated by service.  In addition, the 
law provides that, where a veteran served ninety days or 
more of active military service, and a psychosis becomes 
manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Service connection may also be granted for disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

Personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 
110 F.3d 56 (Fed. Cir. 1997), specifically holding that 
"38 C.F.R. § 3.303(c), as it pertains to personality 
disorder, is a valid exercise of the authority granted to 
the Secretary of Veterans Affairs."  See also Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination 
of service connection requires a finding of the existence 
of a current disability and a determination of a 
relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  The fact that a condition occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which 
has stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000). 

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997)
("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).


1.  Service Connection for Post-Traumatic Stress Disorder

The veteran seeks service connection for PTSD.  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
in- service stressor.  See 38 C.F.R. § 3.304(f); Anglin v. 
West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 
128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The diagnosis of PTSD must comply with the criteria set 
forth in DSM-IV.  See generally Cohen, supra; 38 C.F.R. 
§ 4.125.  The evidence required to support the occurrence 
of an in-service stressor varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . 
. .  Where . . . VA determines that the veteran did not 
engage in combat with the enemy . . . the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  The requisite 
additional evidence may be obtained from sources other 
than the veteran's service medical records.   See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 
(Fed. Cir. 1997) (table); see also Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994); Zarycki v. Brown, 6 Vet. App. at 98.

Prior to March 7, 1997, governing regulations provided 
that service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 
1997, that regulation was amended to read as follows: 

Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing 
the condition in accordance with § 4.125(a) of 
this chapter, a link, established by medical 
evidence, between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service stressor 
actually occurred.  If the evidence 
establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, 
and hardships of the veteran's service, the 
veteran's lay testimony alone may establish 
the occurrence of the claimed in-service 
stressor.  If the evidence establishes that 
the veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, conditions 
and hardships of the veteran's service, the 
veteran's lay testimony alone may establish 
the occurrence of the claimed in-service 
stressor.

(Authority:  38 U.S.C.A. § 1154(b).

38 C.F.R. § 3.304(f) (2002).

In addition, VA has revised the criteria for diagnosing 
and evaluating mental disorders.  Effective November 7, 
1996, all diagnoses of mental disorders for VA purposes 
must conform to the DSM-IV.  61 Fed. Reg. 52,695, 52,700 
(1996) (codified at 38 C.F.R. § 4.125 (2002)).  The Board 
notes that, although the DSM-IV changes the requirements 
for establishing the sufficiency of a stressor for 
purposes of diagnosing PTSD, it bears emphasis that there 
must also be evidence establishing the occurrence of the 
stressor or stressors alleged by the veteran.  Cohen v. 
Brown, 10 Vet. App. at 142.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the 
Secretary did so.  While, in Rhodan v. West, 12 Vet. App. 
55 (1998), the court stated that a liberalizing regulation 
cannot be applied retroactively under Karnas unless the 
regulation contains language that permits it to be so 
applied, the veteran does get the benefit of having both 
the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00 
(Apr. 10, 2000); Rhodan v. West, supra, appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999)

Notwithstanding the above, in considering the veteran's 
claim of entitlement to service connection for PTSD 
received in 1992, the Board will apply the version of the 
regulations most favorable to him. 

A review of the evidence of record does not show that the 
veteran engaged in combat with the enemy or was a prisoner 
of war.  In these circumstances, the veteran's assertions 
regarding any in-service stressor are insufficient, 
standing alone, to establish that a stressor actually 
occurred.  Cohen v. Brown, 10 Vet. App. at 128, 147; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The veteran contends that the recuperative period after 
his motor vehicle accident in service, when he was 
severely injured and the driver was killed, was the 
stressful event that caused the PTSD from which he now 
suffers.  The Board would certainly concede that the 
veteran suffered traumatic injury in the 1978 car accident 
detailed above.  As noted, he has been awarded a 100 
percent disability evaluation for the service-connected 
post-traumatic organic mental disorder he incurred as a 
consequence of his injuries.  The veteran maintains that 
he now suffers from PTSD due to his service-connected 
post-traumatic organic mental disorder. 

However, service connection for PTSD also requires medical 
evidence establishing a diagnosis of the condition and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  The veteran has failed to provide 
evidence of a current diagnosis of PTSD linked to a 
verified stressful event in service.  While past VA and 
non VA records have variously diagnosed PTSD, two VA 
examiners, who comprehensively and independently examined 
the veteran in April 1999 and May 2000, concluded that he 
failed to demonstrate the essential criteria for a 
diagnosis of PTSD.  In fact, when screened for admission 
into the VA PTSD clinic in May 2000, the examiner said 
that the veteran's trauma was physical rather than 
psychological, and that, because the veteran was not awake 
during accident and does not remember it, the veteran's 
situation is, "almost by definition, not [PTSD], as he 
does not have symptoms of re-experiencing, 
avoidance/numbing, and hyperarousal symptoms 
characteristic of this particular kind of anxiety 
disorder." 

It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same and, 
in so doing, the Board may accept one medical opinion and 
reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, 
we are mindful that we cannot make our own independent 
medical determinations, and that we must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West, 
supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the weight to be accorded the various items 
of evidence in this case must be determined by the quality 
of the evidence, and not necessarily by its quantity or 
source.

The Board is persuaded that the opinions of the April 1999 
VA examiner and May 2000 VA PTSD clinic screener are most 
convincing, in that the 1999 examiner reviewed the medical 
evidence in the file and the 2000 PTSD clinic screener's 
opinion reflects a considered analysis of the pertinent 
criteria essential for a diagnosis of PTSD.  As to the 
opinions of Drs. M. and several VA physicians, the Board 
finds that Dr. M. did not clearly attribute the veteran's 
PTSD to the service-connected organic brain disorder or 
the accident in service.  In fact, in December 1992, only 
symptoms of PTSD were described and, in August 1994, Dr. M 
only noted a history of PTSD.  Equally unpersuasive are VA 
records diagnosing a need to "rule out" PTSD (in July 
1992) and PTSD (in September 2000).  

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, See Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to 
assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  An initial review of the VA physicians'' 
1992 and 2000 statements might appear to support the 
appellant's claim, but a close analysis shows that they do 
not.  The opinions are both equivocal and speculative and, 
at most, do little more than propose that it is possible 
that the veteran has PTSD.  The physicians do not 
factually establish or explain the sequence of medical 
causation using the facts applicable in the veteran's 
case.  Such speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. at 230; Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

Thus, the opinions of Dr. M. and the 1992 and September 
2000 VA physicians are accorded less weight than those of 
the 1999 VA examiner and May 2000 PTSD clinic screener.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  Thus, this claim must be denied. 38 U.S.C.A. §§ 
1131, 5107(b); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  
Under that doctrine, when there is an approximate balance 
between evidence for and against a claim, the evidence is 
in equipoise, there is said to be a reasonable doubt, and 
the benefit of such doubt is given to the claimant.  38 
U.S.C.A. § 5107(b); see Schoolman v. West, 12 Vet. App. 
307, 310-1 (1999); 38 C.F.R. § 3.102.  However, when the 
evidence for and against a claim is not in equipoise, then 
there is a preponderance of evidence either for or against 
the claim, there is no reasonable doubt, and the doctrine 
is inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable 
of opining on matters requiring medical knowledge, such as 
the degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  Moreover, 
the preponderance of the probative and objective medical 
evidence now of record militates against a finding that 
the veteran has PTSD related to service or any incident 
thereof, including a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

2.  Service Connection for Torticollis

The veteran has contended that service connection should 
be granted for torticollis.  Although the evidence shows 
that the veteran was variously diagnosed with cervical 
dystonia (torticollis), the preponderance of the competent 
medical evidence fails to show that this disability is 
related to service or any incident thereof, including his 
service-connected disability.

On the other hand, the record reflects that the first 
post-service evidence of record of torticollis is from 
approximately 1997, nearly 18 years after the veteran's 
separation from service.  VA medical records dated in 1997 
indicate that physicians attributed the torticollis to the 
veteran's taking the medication Prozac.  Moreover, in 
January 2002, a VA neurologist who comprehensively 
reviewed the veteran's medical records and examined him 
stated that, while his estimation was speculative because 
of the veteran's severe traumatic brain injury, 
torticollis is commonly an idiopathic condition.  The 
specialist opined that the time lapse between the 
veteran's brain injury and the appearance of the 
torticollis makes it less likely that this torticollis was 
traumatic in origin.  The VA neurologist stated that, more 
commonly, traumatic brain injury would give other movement 
disorders as well, perhaps such as coria or 
choreoathetosis, instead of such a focal disorder such as 
torticollis. 

In support of his contentions, the veteran would point to 
the April 1999 VA psychiatric examination report in which 
the examiner commented that the veteran suffered for some 
time from an organic brain syndrome problem and that the 
torticollis "goes along with that."  However, as noted 
above, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same and, 
in so doing, the Board may accept one medical opinion and 
reject others.  Evans v. West, 12 Vet. App. at 30, citing 
Owens v. Brown, 7 Vet. App. at 433.  But, we are mindful 
that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring 
one medical opinion over another.  Evans v. West, supra; 
see also Rucker v. Brown, 10 Vet. App. at 74, citing 
Colvin v. Derwinski, 1 Vet. App. at 171.  Thus, the weight 
to be accorded the various items of evidence in this case 
must be determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The Board is persuaded that the opinion of the January 
2002 VA neurologic examiner is most convincing in that the 
examiner reviewed the veteran's medical records in the 
file and the physician's opinion reflects a considered 
analysis of the criteria for diagnosing torticollis.  As 
to the comment of the April 1999 VA psychiatric examiner, 
the Board finds that the examiner did not clearly 
attribute the veteran's torticollis to service or to a 
service-connected disability.  In fact, all that the 1999 
examiner said was that the veteran had been suffering for 
some time with his organic brain syndrome problem,  "and 
the torticollis goes along with that."

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, See Willis v. 
Derwinski, 1 Vet. App. at 66, the Board is free to assess 
medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. 
App. at 614.  An initial review of the VA physician's 
statement in April 1999 might appear to support the 
appellant's claim, but a close analysis shows that it does 
not.  The opinion is both equivocal and speculative and, 
at most, do little more than propose that torticollis goes 
along with the organic brain syndrome problem.  The 
physician does not factually establish or explain the 
sequence of medical causation using the facts applicable 
in the veteran's case.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman 
v. Derwinski, 3 Vet. App. at 230; Tirpak v. Derwinski, 2 
Vet. App. at 611. 

Thus, the opinion of the April 1999 VA psychiatric 
examiner is accorded less weight than that of the January 
2002 VA neurologic examiner.  Accordingly the Board finds 
that the preponderance of the evidence is against the 
claim for service connection for torticollis, including as 
due to the veteran's service-connected post-traumatic 
mental disorder.  Thus, the veteran's claim must be 
denied.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.303, 
3.304.

We have considered the doctrine of reasonable doubt.  
Under that doctrine, when there is an approximate balance 
between evidence for and against a claim, the evidence is 
in equipoise, there is said to be a reasonable doubt, and 
the benefit of such doubt is given to the claimant.  38 
U.S.C.A. § 5107(b); see Schoolman v. West, 12 Vet. App. at 
310-1; 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. at 69-70.

As noted above, the veteran is certainly capable of 
providing evidence of symptomatology, but a layperson is 
generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Robinette, Heuer, Espiritu, Harvey, supra.  
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  Moreover, 
the preponderance of the probative and objective medical 
evidence of record militates against a finding that the 
veteran has torticollis related to service or any incident 
thereof, including a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304.  
Service connection for torticollis must therefore be 
denied.

3.  Summary

In sum, as it has not been shown that the veteran has PTSD 
or torticollis that is related to service or to a service-
connected disability, service connection for PTSD and for 
torticollis is denied.  The Board has considered the 
doctrine of the benefit of the doubt, both pre- and post-
VCAA, but the evidence is not so evenly balanced as to 
raise a reasonable doubt in this case.  38 U.S.C.A. 
§ 5107(b) (old and new versions).


ORDER

Service connection for post-traumatic stress disorder, 
including as due to the veteran's service-connected post-
traumatic organic mental disorder, is denied.

Service connection for torticollis, including as due to 
the veteran's 
service-connected post-traumatic organic mental disorder, 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

